DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11 and 13-19 and 22-30 are pending. Claims 28-30 are withdrawn. Claims 20-21 have been canceled. Claim 11 has been amended. The prior art rejections are revised.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-19, 22-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pero (US 2014/0021021) in view of Schwonke (US 6,224,804), Morikawa (US 2002/0177659), and Runyan (US 8,192,813).
Regarding claim 11, Pero teaches a method of manufacturing a conveyor belt (10; figure 1) having a top layer (20; [0020]), a bottom layer (12), and a fabric reinforcement layer (the fabric carcass is comprised of fabric layers 14 and 16; [0020]) which is sandwiched between the top layer and the bottom layer (as shown), said method comprising: (a) applying a rubber composition to the bottom side of a fabric reinforcement (a thermoplastic elastomer resin composition is scattered onto the lower surface, or first side, of the fabric carcass; [0009]) and scattering a productive thermoplastic elastomer composition onto the top side of the fabric reinforcement (a thermoplastic elastomer (TPE) resin composition, in the form of pellets, is scattered onto the upper surface, or second side, of the fabric carcass; [0009], [0035]) to produce an uncured belt structure (i.e. the structure of the fabric carcass between the uncured upper and lower TPE pellet layers); (b) continuously feeding the uncured belt structure into a double belt press to press the productive thermoplastic elastomer composition together with the fabric reinforcement (the thermoplastic elastomer resin composition is pressed onto the upper and lower surfaces of the fabric carcass by continuously feeding the fabric reinforcement into a double belt press; [0009]) at a pressure of at least 12 psi (the construction is fed between 
Pero teaches a method substantially as claimed. Pero does not teach wherein the productive thermoplastic elastomer pellets are is a blend of peroxide crosslinking agent which is supported on a powdered carrier; the nonproductive thermoplastic elastomer pellets are made by extrusion with a co-rotating, intermeshing twin screw extruder; a thermoplastic elastomer, at least one filler, and at least one processing oil are blended in the co-rotating, intermeshing twin screw extruder in making the nonproductive thermoplastic elastomer pellets.
However, in the same field of endeavor of surface materials replacing rubber on a fabric (col. 3 ll. 59-67), Schwonke teaches the productive thermoplastic elastomer pellets are a blend of peroxide crosslinking agent which is supported on a powdered carrier (powdered carrier to obtain necessary flow of particles, col. 12 ll. 32-40, claim 1; note that because the claim merely requires blending, the inclusion of peroxide in the thermoplastic elastomer pellets of Schwonke are within the scope of claim 11), the non-productive thermoplastic elastomer pellets which are made by extrusion with a co-rotating, intermeshing twin screw extruder (Type ZE 40 made by Berstorff, col. 5 ll. 1-5, 55-60); a thermoplastic elastomer (polyethylene a thermoplastic polyolefin, claims 1-2), at least one filler (In addition to [0019] of Pero, Schwonke also discloses at least one filler in addition to other components that could be considered filler such as a process-enhancing additive, col. 4 ll. 6, 21), and at least one processing oil (white oil, claim 1) are blended in the co-rotating, intermeshing twin screw extruder (Type ZE 40 made by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the productive thermoplastic elastomer composition of Pero and the method of making it to include the above components of Schwonke including the intermeshing twin screw extruder because col. 13 ll. 3-8 of Schwonke teaches that these changes result in coverings with lower emissions, resistance to chemicals, aging, and abrasion. 
Pero in view of Schwonke teaches a method substantially as claimed. Pero in view of Schwonke does not teach the productive thermoplastic elastomer pellets are made by dry blending the nonproductive thermoplastic elastomer pellets with the peroxide crosslinking agent which is supported on the powdered carrier. Pero in view of Schwonke differs because the peroxide crosslinking agent and powdered carrier are mixed into the co-rotating, intermeshing twin screw extruder to produce the thermoplastic elastomer pellets instead of an intermediate step of the pellets produced without peroxide, then dry blended with the peroxide crosslinking agent which is supported on the powdered carrier.
	However, in the same field of endeavor of producing polyethylene pellets, Morikawa teaches the productive thermoplastic elastomer pellets are made by dry blending the nonproductive thermoplastic elastomer pellets with the peroxide crosslinking agent which is supported on the powdered carrier (components with the exception of organic peroxide and the crosslinking aid are made into pellets containing polyethylene, the pellets are dry blended with organic peroxide and the crosslinking aid in a Henschel mixer, [0045], Table 1; the pellets 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pero in view of Schwonke to dry blend peroxide crosslinking agent which is supported on the powdered carrier after forming pellets of thermoplastic elastomer as taught by Morikawa because col. 26 ll. 29-44 of Runyan teaches that it was an art recognized equivalent to add the peroxide either before or after formation of pellets of thermoplastic elastomer.
	Regarding claim 13, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein a curative co-agent is further blended in the co-rotating, intermeshing twin screw extruder in making the nonproductive thermoplastic elastomer pellets (triallylcyanurate, col. 12 ll. 32-40 of Schwonke). 
Regarding claim 14, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the productive thermoplastic elastomer composition is made by dry blending the nonproductive thermoplastic elastomer pellets with a blend of the peroxide crosslinking agent which is supported on the powdered carrier and a curative co-agent (triallylcyanurate, col. 12 ll. 32-40 of Schwonke; as modified in view of Morikawa and Runyan, the cross linking agent of [0045] of Morikawa may be added in the dry blending as an art recognized equivalent due to the teachings of col. 26 ll. 29-44 of Runyan). 
Regarding claim 15, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein at least one processing aid is further blended in the co-rotating, intermeshing twin screw 
Regarding claim 16, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein at least one antioxidant is further blended in the co-rotating, intermeshing twin screw extruder in making the nonproductive thermoplastic elastomer pellets (Morikawa, [0031]). 
Regarding claim 17, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the non-productive thermoplastic elastomer pellets have an average particle size which is within the range of 0.1 mm to 2 mm (0.5 mm, Pero [0019]).
Regarding claim 18, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the non-productive thermoplastic elastomer pellets have an average particle size which is within the range of 0.2 mm to 1 mm (0.5 mm, Pero [0019]).
Regarding claim 19, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the non-productive thermoplastic elastomer pellets have an average particle size which is within the range of 0.3 mm to 0.7 mm (0.5 mm, Pero [0019]). 
Regarding claim 22, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the double belt press heats the structured fabric reinforcement by conduction heating (Pero, claim 18). 
	Regarding claim 23, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the uncured belt is maintained in the double belt press in step (d) under a pressure which is within the range of 14 psi to 30 psi (pressure of at least 5 psi and less than 30 psi; [0009], [0035]; all ranges in Pero at least overlap with the recited ranges, see MPEP 2144.05(I)). 

Regarding claim 25, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the uncured belt is maintained in the double belt press in step (d) under a pressure which is within the range of 15 psi to 25 psi, wherein the uncured belt is maintained in the double belt press in step (4) under a temperature which is within the range of 325°F to 350°F (at least 340°F under a pressure of at least 5 psi and less than 30 psi; [0009], [0035]; all ranges in Pero at least overlap with the recited ranges, see MPEP 2144.05(I)). 
Regarding claim 27, Pero in view of Schwonke, Morikawa, and Runyan teaches wherein the uncured belt structure, the uncured belt and the cured conveyor belt are produced in a single continuous operation (Pero, [0008]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pero (US 2014/0021021) in view of Schwonke (US 6,224,804), Morikawa (US 2002/0177659), and Runyan (US 8,192,813) as applied to claim 11 above, and further in view of Litchield (US 4,332,842).
	Regarding claim 26, Pero in view of Schwonke, Morikawa, and Runyan teaches a method substantially as claimed. Pero in view of Schwonke, Morikawa, and Runyan does not teach continuously trimming excess material off of the edges of the conveyor belt after it is continuously withdrawn from the double belt press.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pero in view of Schwonke, Morikawa, and Runyan to continuously trim excess material because [0008] of Pero teaches a continuous operation and col. 3 ll. 19-21 of Litchield teaches that edge trimming is a finishing operation for conveyor belts.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Pero does not teach or suggest distributing the productive thermoplastic elastomer pellets in a relatively uniform manner onto the top surface of the fabric reinforcement. This argument is not persuasive because, as noted above, Pero teaches scattering or continuously scattering pellets onto the top surface. Direct quotations have been added above to [0009] and [0019].
Applicant argues that the cited references do not teach or suggest making the nonproductive thermoplastic elastomer pellets by blending a thermoplastic elastomer, at least one filler, and at least one processing oil and making the productive thermoplastic elastomer pellets by dry blending the nonproductive thermoplastic elastomer pellets with the peroxide crosslinking agent as in claim 11. Applicant has not elaborated on what is the alleged deficiency. To the extent Applicant is arguing to that no single reference teaches this limitation, one cannot In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the references have been mischaracterized. Applicant has not elaborated on what has been mischaracterized or what would be a proper characterization.
Applicant argues that an apparent reason has not been shown to combine Pero, Schwonke, Morikawa, and Runyan. Applicant has not rebutted the advantages of lower emissions, resistance to chemicals, aging, and abrasion. Applicant further has not rebutted the teachings of Runyan about art recognized equivalence that provides a reason to further modify Pero in view of Schwonke based on the teachings of Morikawa.
Applicants arguments regarding claim 26 are based on the alleged deficiencies of the rejection over claim 11 and are similarly unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726